Blandeord, Justice.
Culver was indicted under section 4587 of the code of this State, and couvicted of cheating and swindling. It appears from the evidence for the State that he represented that he was the owner of a certain plantation, of agiven value, upon which he lived, by which representations the prosecutor sold to him certain goods mentioned in the indictment. He also represented the value of the plantation and what he himself was worth over and above his debts. The State showed by evidence which is undeniable that he did not own the plantation upon which he lived, but that he rented the same, and that the same belonged to another person. Culver, the defendant, then offered to prove by the witness who so testified that he (Culver) owned another place of the value of $800, or some such sum, and merchandize worth $1,000. This testimony was objected to; the court sustained-the objection, and this is the only error relied upon before this court by counsel for the plaintiff in error.
*198We think the court below committed n o error in refusing to allow this testimony. If the statements made by Culver to the prosecutor were false, and by reason of such false statements the prosecutor was induced to sell him the goods, for which he failed to pay, then we think he could not l-elieve himself by showing that he owned other property and of much less value than the property which he represented to the prosecutor was owned by him. If he, by false representations, defrauded the prosecutor of any goods, which the prosecutor was induced to sell him by reason of the false representations which were testified to in this case, we do not think it was admissible for him to attempt to relieve himself by showing that he had other property of much less value than that which he represented to the prosecutor he was the owner of. So we think the judgment of the court rejecting this evidence was right.
We say nothing, and make no intimation, as t'o whether the indictment in this case was sufficient or not, as no such question was made before us.
The judgment of the court below is Affirmed.